DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is filed in response to Applicant’s arguments and amendment dated August 12, 2021.  Claims 1, 9, and 16 are currently amended and claims 1-20 remain pending in the application and have been fully considered by Examiner.    
The informalities present in the claims have been corrected and the objections are withdrawn.  
Applicant's arguments with respect to the 35 USC 112(a) rejections have been considered, but are not persuasive, as detailed below in the 35 USC 112(a) Argument - Rejections section.
Applicant's arguments with respect to the prior art rejections have been considered, but are not persuasive, as detailed below in the Prior Art Argument - Rejections section. To the extent that Applicant has amended these claims, additional clarification has been provided below where necessary to further point out that the prior art of record cited in the previous Office Action discloses the claimed limitations as currently amended.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


35 USC 112(a) Arguments – Rejections
Applicant’s arguments with respect to the 35 USC 112(a) rejection of claims 1-20 have been fully considered, but are not persuasive as follows:

With respect to claim 1, Applicant primarily argues that Applicant’s specification supports the limitations “verifying that two or more modules of the embedded software application have a same programming interface” by reciting various features of “Module XMLs” from the specification.  Examiner respectfully disagrees.  Applicant’s arguments do not even mention a “programming interface,” as claimed, let alone verifying that two or more modules of the embedded software application have a same programming interface.  Applicant appears to be equating “module XMLs” with the claimed “programming interface.”  However, the claimed 
Even assuming arguendo that the claimed “programming interfaces” are the “Module XMLs” of paragraphs [0063]-[0064], at no point does the application describe verifying that two or more modules of the embedded software application have a same Module XML.  For instance, the portions of paragraphs [0063]-[0064] quoted by Applicant merely describe showing “valid options” and automatically connecting software components. Nothing here discloses verifying at all, not to mention specifically verifying that two or more modules of the embedded software application have a XML module.
For the above reasons Applicant’s arguments are not persuasive.  

Prior Art Arguments – Rejections
Applicant’s arguments have been fully considered by Examiner, but they are not persuasive, as follows:

With respect to claim 1, Applicant primarily argues that “Wagner cannot reasonably be considered to teach any verifying of any application programming interface among a plurality of application programming interfaces, because (1) “Wagner is silent on, and thus fails to teach, any verifying with respect to the API of that reference”, and (2) “Wagner fails to teach at least any plurality of application programming interfaces and is limited to a single application programming interface” 
Regarding the first point, Wagner teaches validating an SoC implementation, and that the SoC implementation uses a single, standard API in order to function correctly (see Wagner, e.g. pp. 233-234 and pp. 243-245; see also the prior art rejection of claim 1 below).  Therefore, successful validation of the SoC verifies, among other things, that the API is the same.
Regarding the second point, Applicant appears to interpret the claimed “plurality of application programming interfaces” as being different programming interfaces.  However, claims must be “given their broadest reasonable interpretation consistent with the specification.” Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005).  Although claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation in light of the specification.). Significantly, Applicant has not actually claimed that the plurality of programming interfaces are different programming interfaces.  Therefore, the multiple interfaces of Wagner read on the limitations as currently claimed, even if they conform to the same API standard (see Wagner, e.g., p. 224, 226, 230, 233-234 and 243-245; see also the prior art rejection of claim 1 below).
For the above reasons Applicant’s arguments are not persuasive.

With respect to all other claims, Applicant references the arguments made with respect to claim 1, which are not persuasive for the reasons set forth above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.

	With respect to claims 1, 9, and 16, claim 1 recites, with emphasis added “verifying that two or more modules of the embedded software application have a same programming interface.”  While Applicant’s specification discloses that modules with different APIs will not 1 and that module configuration setting are validated2, these setting are values input by a user to configure particular modules and thus the validation do not include “verifying” that that they have the same API.  Accordingly, claim 1 is rejected under 35 USC 112(a). 
	Claims 9 and 16 recite similar limitations and are therefore also rejected under 35 USC 112(a).

	With respect to all dependent claims, each inherits the respective 35 USC 112(a) deficiency of its base claim (see the rejections of 1, 9, and 16 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dibble et al. (20150286374 -- hereinafter Dibble) in view of Iwanojko et al. (20020188778 – hereinafter Iwanojko) and Wagner et al. “Strategies for the integration of hardware and software IP components in embedded systems-on-chip” (hereinafter Wagner).

	With respect to claim 1, Dibble discloses A method comprising: 
	obtaining an embedded software application for a microcontroller (e.g., Figs. 1-2 and embedded systems, which might comprise, for example, different processor characteristics, display characteristics and/or user input device characteristics; [0025], This type of rule can relate to the performance characteristics of the target embedded system, such as the characteristics of the processor(s) of the embedded system (which can be, for example, a System on a Chip ("SoC") [for a microcontroller] with a number of different general and special purpose processors).); 
	identifying a set of properties that are available for configuration with respect to the embedded software application, each property having a corresponding value associated with the property (e.g., Figs. 1-2 and associated text, e.g., [0031-32] At block 220, the method 200 can include receiving a selection of one or more target embedded systems on which the UI is intended to execute. As used herein, the term "embedded system" means some or all of the hardware necessary to run a specialized embedded application within a larger system. Examples can include a control system (or various subsystems) within an automobile, control systems for appliances, and/or the like. The description (or definition) of a particular embedded system within the design software can include any number of characteristics [identifying a set of properties that are available for configuration with respect to the embedded software application, each property having a corresponding value associated with the property] that might be relevant to the ability of the embedded system to execute the embedded application and/or the UI thereof. In some cases, that definition might include only the nature and/or characteristics of the processor(s) employed by the embedded system. In other cases, the definition might include the characteristics of displays, user input devices, and/or any other features that would affect the ability of an embedded system to execute the designed UI.); 
	receiving a first value corresponding to a first one of the properties (Id., particularly, At block 220, the method 200 can include receiving a selection of one or more target embedded systems on which the UI is intended to execute; see also [0030].); 
	determining whether the first value corresponding to the first one of the properties indicates a valid microcontroller configuration of the microcontroller by at least verifying that two or more modules of the embedded software application [have a same programming interface among a plurality of programming interfaces and] satisfy a [dependency] requirement (e.g., Figs. 1-2 and associated text, e.g., [0036], The method 200, then can include validating the design of the UI against the validation rules (block 235). In one aspect, this validation can comprise inspecting every object within the design of the UI and ensuring that each object violates none of the selected rules [determining whether the first value corresponding to the first one of the properties indicates a valid microcontroller configuration of the microcontroller by at least verifying that two or more modules of the embedded software application satisfy a requirement]; [0023], object has an opacity less Allowed than 100% which is not allowed on the specified Target. The generated code for this object will not compile nor execute; see also [0013-17]; see also Tables 1-3 in paragraph [0023] for a complete listing of validation rules.); and 
	in response to determining that the first value indicates the valid microcontroller configuration, generating compiled code for the microcontroller using the first value corresponding to the first one of the properties (e.g., Figs. 1-2 and associated text, e.g., [0042] Once all of the validation errors have been fixed, and based (in some cases, at least) on user input, the method 200 can comprise generating code (block 270) to implement the UI on the target system. In some cases, this code might be compiled code that is directly executable on the target system.).
	Although Dibble discloses validating a microcontroller configuration by verifying two or modules of the embedded software application satisfy a requirement (see above), it does not appear to explicitly disclose that it is dependency requirement. However, this is taught in analogous art, Iwanojko (e.g., Figs. 1 and 5-6 along with associated text, e.g., [0046], Since the consistency defined through registered dependencies has been validated or enforced while the configuration requests are processed, the consistency check at the end of a transaction may involve only validating the outstanding hard coded dependencies... If there is no outstanding request, determined at act 620, the configuration manager 215 may simply return an "OK" status] at act 630 to the management client 210 as the outcome of consistency check; see also [0035], [0045], and [0047-50].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Dibble with the invention of Iwanojko because it alleviates some of the burdens imposed on individual modules by traditional configuration consistency enforcement, such as “making them less flexible, tightly coupled, less modular, and hard to implement,” as suggested by Iwanojko (see [0007]).  
Dibble in view Iwanojko does not appear to explicitly disclose have a same programming interface among a plurality of programming interfaces.  However, this is taught in analogous art, Wagner (e.g., section pp. 233-234, In case of software IP components, the standard may be the API of an RTOS or an RTOS independent API. The standardization of the system-level API, which can be seen as a collection of services that are usually offered by an operating system, is essential for application software reuse; pp. 243-245, In SoC design, most of the design cycle (more than 70%) is devoted to SoC validation. Validation needs to be performed as many times as possible throughout the design cycle so that a reliable SoC implementation is have a same programming interface among a plurality of programming interfaces]; see also pp. 234, A standard API, identical for all implementations of the OS on different processors, offers system services to the application, thus making applications portable to different hardware platforms. The specification shows a high degree of modularity and ability for flexible configurations; see also p. 224, In the standard based approach, component interfaces fit a particular standard and may be thus directly connected to each other or to a particular hardware or software platform; see also p. 226, In the case of software-based designs, which are becoming dominant, the hardware platform is abstracted in such a way that the application software sees a standard application programming interface; see also p. 230, In the standard-based strategy, component interfaces are compliant to a given standard, so that they fit directly to each other or to a standard communication structure, and their computations exactly match the desired SoC functionality.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of Wagner because “A standard API, identical for all implementations of the OS on different processors, offers system services to the application, thus making applications portable to different hardware platforms,” as suggested by Wagner (see 234).

	With respect to claim 9, Dibble discloses A non-transitory computer readable medium, the non-transitory computer readable medium comprising instructions, which when executed by a processor, cause the processor to perform a method comprising (e.g., Fig. 3 and associated text, e.g., [0018] An apparatus in accordance with another set of : 	
	obtaining an embedded software application for a microcontroller (e.g., Figs. 1-2 and associated text, e.g., [0013], a designer might wish to design a user interface [embedded application] that will run on a variety of different types of embedded systems, which might comprise, for example, different processor characteristics, display characteristics and/or user input device characteristics; [0025], This type of rule can relate to the performance characteristics of the target embedded system, such as the characteristics of the processor(s) of the embedded system (which can be, for example, a System on a Chip ("SoC") [for a microcontroller] with a number of different general and special purpose processors).); 
	identifying a set of properties that are available for configuration with respect to the embedded software application, each property having a corresponding value associated with the property (e.g., Figs. 1-2 and associated text, e.g., [0031-32] At block 220, the method 200 can include receiving a selection of one or more target embedded systems on which the UI is intended to execute. As used herein, the term "embedded system" means some or all of the hardware necessary to run a specialized embedded application within a larger system. Examples can include a control system (or various subsystems) within an automobile, control systems for appliances, and/or the like. The description (or definition) of a particular embedded system within the design software can include any number of characteristics [identifying a set of properties that are available for configuration with respect to the embedded software application, each property having a corresponding value associated with the property] that might be relevant ; 
	receiving a first value corresponding to a first one of the properties (Id., particularly, At block 220, the method 200 can include receiving a selection of one or more target embedded systems on which the UI is intended to execute; see also [0030].);	
	determining whether the first value corresponding to the first one of the properties indicates a valid microcontroller configuration of the microcontroller by at least verifying that two or more modules of the embedded software application [have a same programming interface among a plurality of programming interfaces] satisfy a [dependency] requirement (e.g., Figs. 1-2 and associated text, e.g., [0036], The method 200, then can include validating the design of the UI against the validation rules (block 235). In one aspect, this validation can comprise inspecting every object within the design of the UI and ensuring that each object violates none of the selected rules [determining whether the first value corresponding to the first one of the properties indicates a valid microcontroller configuration of the microcontroller by at least verifying that two or more modules of the embedded software application satisfy a requirement]; [0023], object has an opacity less Allowed than 100% which is not allowed on the specified Target. The generated code for this object will not compile nor execute; see also [0013-17]; see also Tables 1-3 in paragraph [0023] for a complete listing of validation rules.); and 
	in response to determining that the first value indicates the valid microcontroller configuration, generating compiled code for the microcontroller using the first value corresponding to the first one of the properties (e.g., Figs. 1-2 and associated text, e.g., [0042] Once all of the validation errors have been fixed, and based (in some cases, at least) on user input, the method 200 can comprise generating code (block 270) to implement the UI on the target system. In some cases, this code might be compiled code that is directly executable on the target system.).
	Although Dibble discloses validating a microcontroller configuration by verifying two or modules of the embedded software application satisfy a requirement (see above), it does not appear to explicitly disclose that it is a dependency requirement. However, this is taught in analogous art, Iwanojko (e.g., Figs. 1 and 5-6 along with associated text, e.g., [0046], Since the consistency defined through registered dependencies has been validated or enforced while the configuration requests are processed, the consistency check at the end of a transaction may involve only validating the outstanding hard coded dependencies... If there is no outstanding request, determined at act 620, the configuration manager 215 may simply return an "OK" status] at act 630 to the management client 210 as the outcome of consistency check; see also [0035], [0045], and [0047-50].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Dibble with the invention of Iwanojko because it alleviates some of the burdens imposed on individual modules by traditional configuration consistency enforcement, such as “making them less flexible, tightly coupled, less modular, and hard to implement,” as suggested by Iwanojko (see [0007]).  
Dibble in view Iwanojko does not appear to explicitly disclose have a same programming interface among a plurality of programming interfaces.  However, this is taught in analogous art, Wagner (e.g., section pp. 233-234, In case of software IP components, have a same programming interface among a plurality of programming interfaces]; see also pp. 234, A standard API, identical for all implementations of the OS on different processors, offers system services to the application, thus making applications portable to different hardware platforms. The specification shows a high degree of modularity and ability for flexible configurations; see also p. 224, In the standard based approach, component interfaces fit a particular standard and may be thus directly connected to each other or to a particular hardware or software platform; see also p. 226, In the case of software-based designs, which are becoming dominant, the hardware platform is abstracted in such a way that the application software sees a standard application programming interface; see also p. 230, In the standard-based strategy, component interfaces are compliant to a given standard, so that they fit directly to each other or to a standard communication structure, and their computations exactly match the desired SoC functionality.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of Wagner because “A standard API, identical for all implementations of the OS on different processors, offers system services to the application, thus making applications portable to different hardware platforms,” as suggested by Wagner (see 234).

	With respect to claim 8, Dibble also discloses wherein determining further includes verifying that the two or more modules of the embedded software application are configured to work within constraints of the microcontroller (e.g., Figs. 1-2 and associated text, e.g., [0036], The method 200, then can include validating the design of the UI against the validation rules (block 235). In one aspect, this validation can comprise inspecting every object within the design of the UI and ensuring that each object violates none of the selected rules; [0023], object has an opacity less Allowed than 100% which is not allowed on the specified Target. The generated code for this object will not compile nor execute; see also [0013-17]; see also Tables 1-3 in paragraph [0023] for a complete listing of validation rules; see also [0025].).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dibble in view of Iwanojko and Wagner as applied to claims 1 and 9 above, and further in view of Schlanger et al. (20060020910 – hereinafter Schlanger; see IDS filed on 11/4/19).

	With respect to claims 2 and 10, Dibble in view of Iwanojko and Wagner does not appear to explicitly disclose replacing the embedded software application with the compiled code.  However, this is taught by Schlanger (e.g., Figs. 1-3 and associated text, e.g., [0085] Reprogramming typically involves modifying or replacing the contents of the program memory, which in microcontroller 10 involves program memory 24, so that the functions performed by the microcontroller 10, and usually as a result the functioning of the appliance in which the microcontroller is contained or embedded, is changed; see also [0086].)
.


Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dibble in view of Iwanojko and Wagner, and further in view of Bartz et al. (7086014 – hereinafter Bartz; see IDS filed on 11/4/19) .

	With respect to claims 3 and 11, Dibble as modified by Iwanojko and Wagner does not appear to explicitly disclose displaying a set of threads that are available for configuration; receiving information regarding a selected thread from a user; and displaying a stack of software modules related to the selected thread.  However, in analogous art, Bartz discloses displaying a set of threads that are available for configuration (e.g., Figs. 103 and associated text, e.g., col. 5:33-35, Referring now to step 210 of FIG. 2 and FIG. 1A, a selection 302 of available user modules 304 [threads] is displayed.); receiving information regarding a selected thread from a user (e.g., Figs. 1-3 and associated text, e.g., Referring still to FIG. 2 and FIG. 1A, in step 220 in response to a user selection of one of the user modules 304 [receiving information regarding a selected thread from a user], the selected user module 304 is displayed in a selected user module region 306 and a data sheet 308 and schematic 310 are displayed for the selected user module 306.); and displaying a stack of software modules related to the selected thread (e.g., Figs. 1-3 and associated text, e.g., col. 10:28-35, the API files [stack of software modules related to the selected thread] that are automatically generated include the .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Bartz because “it would be advantageous to provide such a method for programming a microcontroller which does not require the circuit designer to memorize registers and other technical information to invoke functions when programming a microcontroller,” as suggested by Bartz (see col. 2:4-13).

	With respect to claims 4 and 12, Bartz further discloses receiving information regarding a selected software module from a user, wherein the selected software module corresponds to the selected thread (e.g., Figs. 1-3 and associated text, e.g., col. 10:28-35, the API files [stack of software modules] that are automatically generated include the name of the instantiation of the user module 304 [thread] for which they are associated. This makes it easy for the user to keep track of the files. The application editor workspace 365 allows easy viewing, presentation, and editing of these files [receiving information regarding a selected software module from a user]. A directory window 366 (source tree window) provides a hierarchical ordering of these and other files by file type and user module.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Bartz for the same reasons set forth above with respect to claims 3 and 11.

Claims 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dibble in view of Bartz et al. (7086014 – hereinafter Bartz; see IDS filed on 11/4/19), Iwanojko, and Wagner.

	With respect to claim 16, Dibble disclose A method comprising: 
	obtaining an embedded software application for a microcontroller (e.g., Figs. 1-2 and associated text, e.g., [0013], a designer might wish to design a user interface [embedded application] that will run on a variety of different types of embedded systems, which might comprise, for example, different processor characteristics, display characteristics and/or user input device characteristics; [0025], This type of rule can relate to the performance characteristics of the target embedded system, such as the characteristics of the processor(s) of the embedded system (which can be, for example, a System on a Chip ("SoC") [for a microcontroller] with a number of different general and special purpose processors).); 
	[identifying a set of threads in the embedded software application that are available for configuration; 
	identifying a stack of software modules related to a selected one of the set of threads;] 
	identifying a set of properties that are available for configuration with respect to [a selected one of the stack of software modules] each property having a corresponding value associated with the property (e.g., Figs. 1-2 and associated text, e.g., [0031-32] At block 220, the method 200 can include receiving a selection of one or more target embedded systems on which the UI is intended to execute. As used herein, the term "embedded system" means some or all of the hardware necessary to run a specialized embedded application within a larger system. ; 
	receiving a first value corresponding to a first one of the properties (Id., particularly, At block 220, the method 200 can include receiving a selection of one or more target embedded systems on which the UI is intended to execute; see also [0030].);	
	determining whether the first value corresponding to the first one of the properties indicates a valid microcontroller configuration of the microcontroller by at least verifying that two or more of [the identified stack of software modules have a same programming interface among a plurality of programming interfaces] satisfy a [dependency] requirement (e.g., Figs. 1-2 and associated text, e.g., [0036], The method 200, then can include validating the design of the UI against the validation rules (block 235). In one aspect, this validation can comprise inspecting every object within the design of the UI and ensuring that each object violates none of the selected rules [determining whether the first value corresponding to the first one of the properties indicates a valid configuration of the microcontroller, wherein determining includes at least verifying]; [0023], object has an opacity less Allowed than 100% which is not ; and
	in response to determining that the first value indicates the valid microcontroller configuration, generating compiled code for the microcontroller using the first value corresponding to the first one of the properties (e.g., Figs. 1-2 and associated text, e.g., [0042] Once all of the validation errors have been fixed, and based (in some cases, at least) on user input, the method 200 can comprise generating code (block 270) to implement the UI on the target system. In some cases, this code might be compiled code that is directly executable on the target system.).
	Dibble does not appear to explicitly disclose identifying a set of threads in the embedded software application that are available for configuration, identifying a stack of software modules related to a selected one of the set of threads, a selected one of the stack of software modules, the identified stack of software modules have a same programming interface among a plurality of programming interfaces, or dependency. However, in analogous art, Bartz teaches identifying a set of threads in the embedded software application that are available for configuration, identifying a stack of software modules related to a selected one of the set of threads, a selected one of the stack of software modules, and the identified stack of software modules (e.g., Figs. 1-3 and associated text, e.g., col. 5:33-35, Referring now to step 210 of FIG. 2 and FIG. 1A, a selection 302 of available user modules 304 [threads] is displayed [identifying]; col. 10:28-35, the API files [stack of software modules related to a selected one of the thread] that are automatically generated include the name of the instantiation of the user module 304 for which they are associated. This makes it 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Dibble with the invention of Bartz because “it would be advantageous to provide such a method for programming a microcontroller which does not require the circuit designer to memorize registers and other technical information to invoke functions when programming a microcontroller,” as suggested by Bartz (see col. 2:4-13).  
	Furthermore, in analogous art, Iwanojko teaches satisfy a dependency requirement (e.g., Figs. 1 and 5-6 along with associated text, e.g., [0046], Since the consistency defined through registered dependencies has been validated or enforced while the configuration requests are processed, the consistency check at the end of a transaction may involve only validating the outstanding hard coded dependencies... If there is no outstanding request, determined at act 620, the configuration manager 215 may simply return an "OK" status] at act 630 to the management client 210 as the outcome of consistency check; see also [0035], [0045], and [0047-50].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Iwanojko because it alleviates some of the burdens imposed on individual modules by traditional configuration consistency enforcement, such as “making them less flexible, tightly coupled, less modular, and hard to implement,” as suggested by Iwanojko (see [0007]).  
have a same programming interface among a plurality of programming interfaces.  However, this is taught in analogous art, Wagner (e.g., section pp. 233-234, In case of software IP components, the standard may be the API of an RTOS or an RTOS independent API. The standardization of the system-level API, which can be seen as a collection of services that are usually offered by an operating system, is essential for application software reuse; pp. 243-245, In SoC design, most of the design cycle (more than 70%) is devoted to SoC validation. Validation needs to be performed as many times as possible throughout the design cycle so that a reliable SoC implementation is obtained.... Software validation tries to prove the right behavior [validation of connected components will only succeed if the API is the same, i.e. verifying that the components have a same programming interface among a plurality of programming interfaces]; see also pp. 234, A standard API, identical for all implementations of the OS on different processors, offers system services to the application, thus making applications portable to different hardware platforms. The specification shows a high degree of modularity and ability for flexible configurations; see also p. 224, In the standard based approach, component interfaces fit a particular standard and may be thus directly connected to each other or to a particular hardware or software platform; see also p. 226, In the case of software-based designs, which are becoming dominant, the hardware platform is abstracted in such a way that the application software sees a standard application programming interface; see also p. 230, In the standard-based strategy, component interfaces are compliant to a given standard, so that they fit directly to each other or to a standard communication structure, and their computations exactly match the desired SoC functionality.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of Wagner because “A standard API, 

	With respect to claim 17, Wagner further discloses wherein the programming interface is an application programming interface (API) (e.g., section pp. 233-234, In case of software IP components, the standard may be the API of an RTOS or an RTOS independent API.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of Wagner for the same reason set forth above with respect to claim 16.

	With respect to claim 20, Dibble also discloses wherein determining further includes verifying that the two or more modules are configured to work within constraints of the microcontroller (e.g., Figs. 1-2 and associated text, e.g., [0036], The method 200, then can include validating the design of the UI against the validation rules (block 235). In one aspect, this validation can comprise inspecting every object within the design of the UI and ensuring that each object violates none of the selected rules; [0023], object has an opacity less Allowed than 100% which is not allowed on the specified Target. The generated code for this object will not compile nor execute; see also [0013-17]; see also Tables 1-3 in paragraph [0023] for a complete listing of validation rules; see also [0025].).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dibble in view of Iwanojko, Wagner, and Bartz as applied to claims 4 and 12 above, and further in view of .

With respect to claims 5 and 13, Although Dibble in view of Iwanojko, Wagner, and Bartz discloses the invention of claim 4, including the identifying the set of properties that are available for configuration (see the rejection of claim 1 above) and the receiving the information regarding the selected software module (see the rejection of claim 4 above), it does not appear to explicitly disclose is performed in response to.  However, this is taught by analogous art, Herbert (e.g., Fig. 3 and associated text, e.g., Abstract, The derivation process involves an analysis of the resources of the processing core used by the target application. Then [in response to] a series of optimizations based on the analysis results are performed on an optimizable model of the processor core.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the configuration technique of Herbert because it provides an effective means “To improve the efficiency,” as suggested by Herbert, (see p. 88, right column, 2nd paragraph).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dibble in view of Iwanojko and Wagner, as applied to claims 1 and 9 above, and further in view of McDonald et al. (20060033945 – hereinafter McDonald).

	With respect to claims 6 and 14, Dibble also discloses wherein the identified set of properties comprises at least one property with a corresponding value that is [locked], and at least one property with a corresponding value that is available for configuration (e.g., Figs. 1-2 and associated text, e.g., [0031-32] At block 220, the method 200 can include receiving a selection of one or more target embedded systems on which the UI is intended to execute....The description (or definition) of a particular embedded system within the design software can include any number of characteristics that might be relevant to the ability of the embedded system to execute the embedded application and/or the UI thereof. In some cases, that definition might include only the nature and/or characteristics of the processor(s) employed by the embedded system. In other cases, the definition might include the characteristics of displays, user input devices, and/or any other features that would affect the ability of an embedded system to execute the designed UI.).
Dibble as modified by Iwanojko and Wagner does not appear to explicitly disclose locked. However, this is taught by analogous art, McDonald (e.g., [0021], validation process ensures that the user 102 cannot create faulty interconnects, operational instructions, or create a system level solution that cannot be programmed into one of the available processing devices (e.g., processing device 106). For example, after each change during the design process the list of device elements and processing devices is dynamically updated such that the user 102 cannot make a faulty selection.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the configuration invention of McDonald because it provides an effective means of allowing a user “to build a system level solution without prior knowledge and expertise of a particular programming device,” as suggested by McDonald (see [0015]).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dibble in view of Iwanojko, Wagner, and Schlanger as applied to claims 2 and 10 above, and further in view of Broman, “Connecting to other packages” (hereinafter Broman; see IDS filed on 11/4/19).

With respect to claims 7 and 15, Although Dibble in view of Iwanojko and Schlanger discloses the invention of claims 2 and 10, including the compiled code (see the rejections of claims 2 and 10 above) it does not appear to explicitly disclose that the compiled code comprises at least one command from a predefined software library file, without including an entirety of the predefined software library file. However, this is taught by analogous art, Broman (e.g., p. 1, A line like #' @importFrom jsonlite toJSON unbox will add lines to your package’s NAMESPACE file to import just the named functions.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of Broman because “If, on the other hand, you’re just using one or two functions, I’d use @importFrom to import just the particular functions,” as suggested by Broman (see p. 1).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dibble in view of Bartz, Iwanojko, and Wagner, as applied to claim 16 above, and further in view of Schlanger.

	With respect to claim 18, Dibble does not appear to explicitly disclose replacing the embedded software application with the compiled code.  However, this is taught by Schlanger (e.g., Figs. 1-3 and associated text, e.g., [0085] Reprogramming typically involves modifying or replacing the contents of the program memory, which in microcontroller 10 involves program memory 24, so that the functions performed by the microcontroller 10, and usually as a result the functioning of the appliance in which the microcontroller is contained or embedded, is changed; see also [0086].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Schlanger because microcontrollers “may require re-programming during their service life,” as suggested by Schlanger (see [0084]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dibble in view of Bartz, Iwanojko, Wagner, and Schlanger as applied to claim 18 above, and further in view of Broman.

With respect to claim 19, Although Dibble in view of Bartz, Iwanojko, and Schlanger discloses the invention of claim 18, including the compiled code (see the rejection of claim 18 above) it does not appear to explicitly disclose that the compiled code comprises at least one command from a predefined software library file, without including the entire predefined software library file. However, this is taught by analogous art, Broman (e.g., p. 1, A line like #' @importFrom jsonlite toJSON unbox will add lines to your package’s NAMESPACE file to import just the named functions.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of Broman because “If, on the other hand, you’re just using one or two functions, I’d use @importFrom to import just the particular functions,” as suggested by Broman (see p. 1).

Conclusion 
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, Claudio et al. “Verification of Embedded System Designs through Hardware-Software Co-Simulation” teaches an environment for real- time testing of heterogeneous embedded systems through cosimulation.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STEPHEN D BERMAN/Examiner, Art Unit 2192

/S. SOUGH/SPE, Art Unit 2192
                                                                                                                                                                                               




	
	


	
	


	
	
	

	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Applicant’s specification at Fig. 7 and associated text at paragraphs [0045-46], [0051-52], and [0056].
        2 See Applicant’s specification at Fig. 7 and associated text at paragraphs [0069-70].